Citation Nr: 1403758	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to May 1980. 


This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran was scheduled for a hearing before the Board in July 2012, but did not attend the hearing or subsequently request a new hearing.

In September 2012, the Board remanded the case for further development, which has not been completed.  At that time, the Board also recharacterized the issue on appeal as one for service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Board remanded the claim of service connection for a psychiatric disorder for further development. 

The requested development has not been completed; further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran reports that the stressor occurred sometime between March 1979 and April 1979, in Frankfurt, Germany, when he was assigned to the 143rd Battalion.  He claims that he witnessed a private, named Dan or Doug, checking his gun when it accidentally discharged and blew off half of Sergeant Jackson's face.  The Veteran reported that he called the MP for help.  He is not sure if Sergeant Jackson lived or died.

Contact the Center for Unit Records Research and Richard Wojiwoda, Army Records Officer, Army Records Management Division, 7701 Telegraph Road, Alexandria, Virginia, 22315, and ask them to provide any information that might corroborate the Veteran's alleged stressor.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to the claimed stressor.

3.  Then, schedule the Veteran for a VA psychiatric examination, by a VA examiner other than Dr. Delamatre or Dr. Terry-Choyle, to determine the current nature and etiology of any diagnosed psychiatric disorder. 

The VA examiner must review the claim file in conjunction with the examination.

VA must specify for the examiner any verified stressor and the examiner must be instructed that only a verified stressor may be considered for the purpose of determining whether PTSD is related to service. 

The VA examiner is to determine: 

(a)  If a psychiatric disorder other than PTSD is diagnosed, whether it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

(b)  If PTSD is diagnosed, whether it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a verified stressor.  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

(c)  If neither PTSD, adjustment disorder, depression, or anxiety is not diagnosed, the examiner must reconcile this finding with previous PTSD, adjustment disorder, depression, and anxiety diagnoses by VA.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


